Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 2/24/2022 has been entered. Claims 1-11, 13-21 are pending. Claim 12 has been cancelled. Claims 20-21 have been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rieger (US 2012/0120644) in view of Holec et al. (US 8,007,286) (hereinafter Holec) and Akahane (WO 2012165520).
Re claim 1: Rieger teaches a light engine circuit board (1, fig. 1), comprising: a flexible substrate (3, fig. 1) (flexible strip-shaped carrier, see para [0047]) having a first interconnect region (right region 7, fig. 1) located at a first end of the flexible substrate (right end of 3, fig. 1) and a second interconnect region (left region 7, fig. 1) located at a second end of the flexible substrate (left end of 3, fig. 1), wherein the first interconnect region (right region 7, fig. 1) and the second interconnect region (left region 7, fig. 1) each comprise one or more solder elements (7, fig. 1); and a plurality of light emitting diodes (LEDs) (5, fig. 1) (LEDs, see para [0048]) on the flexible substrate (3).  
However, Rieger fails to teach solder strips, and wherein at least one of the first interconnect region and the second interconnect region are keyed such that the first interconnect region and the second interconnect region are keyed connected to each other.
	Holec teaches a first interconnect region (region of 7, fig. 2b) and a second interconnect region (region of 8, fig. 3) each comprise one or more solder strips (7, 8, figs. 2b and 3).
Akahane teaches a first interconnect region (left 201, fig. 8) and the second interconnect region (right 201, fig. 8) are keyed (keyed via 212 and 210, fig. 8) such that the first interconnect region (left 201) and the second interconnect region (right 201) are keyed to each other (see figs. 7 and 8).
Therefore, in view of Holec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the solder elements of Rieger to solder strips, in order to increase surface contact area of the electrical conductors thereby improving electrical connection.
Therefore, in view of Akahane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first interconnect region of Chen to include a connector and shape the second interconnect region to have a connecting portion such that the first interconnect region and the second interconnect region are keyed to each other, in order to provide another method of electrically connecting ends of the substrate.
Furthermore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the first interconnect region of Chen to include a connector and shape the second interconnect region to have a connecting portion such that the first interconnect region and the second interconnect region are keyed to each other to provide another method of electrically connecting ends of the substrate, since it has been held that the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results would be routine to one with ordinary skill in the art. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Re claim 2: Rieger fails to teach the first interconnect region is located on a top surface of the flexible substrate and the second interconnect region is located on a bottom surface of the flexible substrate.
Holec teaches a first interconnect region (region of 3, fig. 2a) (top side pads 3, see Col. 9 line 55) is located is located on a top surface (top surface of 5, fig. 2a) of the flexible substrate (substrate of 5, fig. 2a) and the second interconnect region (region of 8, fig. 3) (bottom side, see Col 9 lines 55) is located on a bottom surface (bottom surface of 9, fig. 3).
Therefore, in view of Holec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the locations of the interconnect regions such that the second interconnect region is located on a bottom surface of the flexible substrate, in order to allow overlapping of the interconnects to add strength by adding additional contact area [Holec, Col. 9 lines 60-62].

Re claim 3: Rieger teaches the one or more solder elements (7, fig. 1) comprise two solder elements (see fig. 1).  
However, Rieger fails to teach the one or more solder strips comprise two solder strips.
Holec teaches the one or more solder strips (7, 8, figs. 2b and 3) comprise two solder strips (three strips, see figs. 2b and 3).  
Therefore, in view of Holec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the solder elements of Rieger to strips such that the one or more solder strips comprise two solder strips, in order to increase surface contact area of the electrical conductors thereby improving electrical connection.

Re claim 5: Rieger fails to teach  the one or more solder strips on the first interconnect region and the one or more solder strips on the second interconnect region are shaped and positioned in such a way as to overlap each other when the first end is placed on top of the second end.  
Holec teaches the one or more solder strips (7, fig. 2b) on the first interconnect region (region of 7) and the one or more solder strips (8, fig. 3) on the second interconnect region (region of 8) are shaped and positioned in such a way as to overlap (overlapping joint, see fig. 5) (see Col. 9 lines 47-50) each other when the first end is placed on top of the second end (see fig. 5).
Therefore, in view of Holec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the solder elements of Rieger to strips where the one or more solder strips on the first interconnect region and the one or more solder strips on the second interconnect region are shaped and positioned in such a way as to overlap each other when the first end is placed on top of the second end, in order to allow overlapping of the interconnects to add strength by adding additional contact area [Holec, Col. 9 lines 60-62].

Re claim 6: Rieger fails to teach the first interconnect region and the second interconnect region are shaped to overlap each other when the first end is placed on top of the second end.  
Holec teaches the first interconnect region (region of 7, fig. 2b) and the second interconnect region (region of 8, fig. 3) are shaped to overlap each other (see fig. 5) (see Col. 9 lines 45-56) when the first end (end of 7, fig. 2b) is placed on top of the second end (end of 8, fig. 3).
Therefore, in view of Holec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape and arrangement of the solder elements of Rieger to overlapping strips where the first interconnect region and the second interconnect region are shaped to overlap each other when the first end is placed on top of the second end, in order to allow overlapping of the interconnects to add strength by adding additional contact area [Holec, Col. 9 lines 60-62].

Re claim 7: Rieger fails to teach the one or more solder strips are electrically coupled to the plurality of LEDs via one or more traces.  
Holec teaches the one or more solder strips (7, 8, figs. 2b and 3) are electrically coupled to the plurality of LEDs (13, 14, fig. 4b) via one or more traces (60, fig. 4b).
Therefore, in view of Holec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include one or more circuit traces coupling the one or more solder strips to the plurality of LEDs such that they are electrically coupled, in order to provide an electrical connection between the LEDs and the solder to provide electrical connections to multiple LED strips.

Re claim 8: Rieger teaches an adhesive tape layer (electrically conductive adhesive, see para [0050]).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rieger (US 2012/0120644) in view of Holec et al. (US 8,007,286) and Akahane (WO 2012165520) as applied to claim 1 above, and further in view of Chen et al. (US 2013/0120979) (hereinafter Chen).
Re claim 4: Rieger in view of Holec and Akahane fails to teach the one or more solder strips are T-shaped or I-shaped.  
Chen teaches the one or more solder strips (51, 52, fig. 3) are T-shaped or I-shaped (I shaped with 6 or 8, see fig. 3).
Therefore, in view of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the one or more strips to be an I-shape as taught by Chen, in order to improve and increase electrical connection of the soldered components.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rieger (US 2012/0120644) in view of Holec et al. (US 8,007,286) and Akahane (WO 2012165520) as applied to claim 1 above, and further in view of DeMayo et al. (US 2020/0088392) (hereinafter DeMayo).
Re claim 9: Rieger in view of Holec and Akahane fails to teach the plurality of LEDs are electrically coupled to a power source; and when a portion of the light engine circuit board is cut, a remaining plurality of LEDs on the light engine circuit board are still electrically coupled to the power source.  
DeMayo teaches a plurality of LEDs (164, fig. 4) are electrically coupled to a power source (28, fig. 4); and when a portion of a light engine circuit board (board of 164, fig. 4) is cut (cut along 40, 42, fig. 4) (see para [0027]), a remaining plurality of LEDs (164) on the light engine circuit board (board of 164) are still electrically coupled (see para [0027]) to the power source (28).
Therefore, in view of DeMayo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the plurality of LEDs of Rieger to a power source where when a portion of the light engine circuit board is cut, a remaining plurality of LEDs on the light engine circuit board are still electrically coupled to the power source, in order to separately power the LEDs when the rest of the strip is cut [DeMayo, 0027].

Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rieger (US 2012/0120644) in view of Holec et al. (US 8,007,286) (hereinafter Holec).
Re claim 10: Rieger teaches a system, comprising: a first light engine circuit board (middle 2, fig. 1), comprising: a first flexible substrate (3, fig. 1) having a first interconnect region (left region 7, fig. 2) located on a top surface (top surface of 5, fig. 2a) at a first end of the first flexible substrate (left end of 3, fig. 1), wherein the first interconnect region (left region 7) comprises one or more solder elements (7, fig. 1)(soldering, see para [0050]); and a plurality of light emitting diodes (LEDs) (5, fig. 1) (LEDs, see para [0048]) on the first flexible substrate (3); and a second light engine circuit board (left 2, fig. 2), comprising: a second flexible substrate (3 of left 2, fig. 1) having a second interconnect region (right region 7 of left 2, fig. 1) located at a second end of the second flexible substrate (right end of 3 of left 2, fig. 1), wherein the second interconnect region (right region 7 of left 2) comprises one or more solder elements (7, fig. 1) (soldering, see para [0050]) ; and a plurality of LEDs (5, fig. 2) on the second flexible substrate (3).
However, Rieger fails to teach the second interconnect region is located on a bottom surface of the second flexible substrate; solder strips; and wherein the first interconnect region of the first light engine circuit board overlaps with the second interconnect region of the second light engine circuit board to provide an electrical connection between the first light engine circuit board and the second light engine circuit board. 
	Holec teaches a first interconnect region (region of 3, fig. 2a) (top side pads 3, see Col. 9 line 55) is located is located on a top surface (top surface of 5, fig. 2a) of the flexible substrate (substrate of 5, fig. 2a) and the second interconnect region (region of 8, fig. 3)(bottom side, see Col 9 lines 55) is located on a bottom surface (bottom surface of 9, fig. 3); a first interconnect region (region of 7, fig. 2b) and a second interconnect region (region of 8, fig. 3) each comprise one or more solder strips (7, 8, figs. 2b and 3); and wherein the first interconnect region (region of 7, fig. 2b) of the first light engine circuit board (5, fig. 2b) overlaps (see fig. 5) with the second interconnect region (region of 8, fig. 3) of the second light engine circuit board (9, fig. 3) to provide an electrical connection (see Col. 9 lines 45-62) between the first light engine circuit board (5) and the second light engine circuit board (9).
Therefore, in view of Holec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the interconnect regions such that the second interconnect region is located on a bottom surface of the flexible substrate of Rieger such that the first and second interconnect regions overlap where the first interconnect region of the first light engine circuit board of Rieger overlaps with the second interconnect region of the second light engine circuit board of Rieger to provide an electrical connection between the first light engine circuit board and the second light engine circuit board as taught by Holec and further change the shape of the solder elements of Rieger to solder strips, in order to overlap the interconnects to thereby add strength to the overlapped region by adding additional contact area [Holec, Col. 9 lines 60-62] and increase surface contact area of the electrical conductors thereby improving electrical connection.

Re claim 11: Rieger fails to teach the one or more solder strips on the first interconnect region and the one or more solder strips on the second interconnect region overlap when the first interconnect region overlaps the second interconnect region in order to provide the electrical connection.  
Holec teaches the one or more solder strips (7, 8, fig. 2b and 3) on the first interconnect region (region of 7, fig. 2b) and the one or more solder strips on the second interconnect region (region of 7, fig. 3) overlap (see fig. 5) when the first interconnect region (region of 7) overlaps the second interconnect region (region of 8) in order to provide the electrical connection (see Col. 9 lines 45-62).  
Therefore, in view of Holec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the solder elements of Rieger to solder strips and overlap the one or more solder strips such that the one or more solder strips on the first interconnect region and the one or more solder strips on the second interconnect region overlap when the first interconnect region overlaps the second interconnect region in order to provide the electrical connection, in order to increase surface contact area of the electrical conductors thereby improving electrical connection.

Re claim 13: Rieger fails to teach the first light engine circuit board may be angularly bent with respect to the second light engine circuit board at the location where the first interconnect region overlaps the second interconnect engine.  
Holec teaches the first light engine circuit board (16, fig. 5) may be angularly bent (bend about 21 and 22, fig. 5) with respect to the second light engine circuit board (12, fig. 5) at the location where the first interconnect region (region of 20, fig. 5) overlaps the second interconnect engine (region of 19, fig. 5).  
Therefore, in view of Holec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to overlap the first interconnect region with the second interconnect region of Rieger where the first light engine circuit board may be angularly bent with respect to the second light engine circuit board at the location where the first interconnect region overlaps the second interconnect engine, in order to add strength to the interconnects by adding additional contact area [Holec, Col. 9 lines 60-62].

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rieger (US 2012/0120644) in view of Holec et al. (US 8,007,286) as applied to claim 13 above, and further in view of Roberts (US 2012/0235172).
Re claim 14: Rieger in view of Holec fails to teach the first light engine circuit board may be bent at a 90° angle with respect to the second light engine circuit board.  
Roberts teaches a first light engine circuit board (130, fig. 1B) may be bent at a 90° angle (90 degrees, see para [0005]) with respect to a second light engine circuit board (130, fig. 1B).  
Therefore, in view of Roberts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bend the first and second light engine circuit boards so that the first light engine circuit board may be bent at a 90° angle with respect to the second light engine circuit board, in order to adjust the shape of the lighting strip and lighting distribution.

Re claim 15: Rieger in view of Holec fails to teach the first light engine circuit board may be bent at an acute angle with respect to the second light engine circuit board.  
Roberts teaches the first light engine circuit board (130, fig. 1B) may be bent at an acute angle (10, 20, 30, 40, 45, 60 degrees see para [0005]) with respect to the second light engine circuit board (130, fig. 1B).
Therefore, in view of Roberts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bend the first and second light engine circuit boards so that the first light engine circuit board may be bent at an acute angle with respect to the second light engine circuit board, in order to adjust the shape of the lighting strip and lighting distribution.

Re claim 16: Rieger in view of Holec fails to teach the first light engine circuit board and the second light engine circuit board are bent in an arc shape.  
Roberts teaches the first light engine circuit board (130, fig. 1B) and the second light engine circuit board (130, fig. 1B) are bent in an arc shape (see fig. 1B).  
Therefore, in view of Roberts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bend the first and second light engine circuit boards so that the first light engine circuit board and the second light engine circuit board are bent in an arc shape, in order to adjust the shape of the lighting strip and lighting distribution.

Re claim 17: Rieger in view of Holec fails to teach the arc shape has a radius of curvature of 1 inch or greater.  
Roberts teaches bending angles of 1 to 180 degrees (see para [0195]).
Therefore, in view of Roberts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bend the first and second light engine circuit boards so that the arc shape has a radius of curvature of 1 inch or greater, in order to adjust the shape of the lighting strip and lighting distribution.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the bend angle such that the arc shape has a radius of curvature of 1 inch or greater, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 18: Rieger in view of Holec fails to teach the arc shape has a radius of curvature between 1 inch and 6 inches.  
Roberts teaches bending angles of 1 to 180 degrees (see para [0195]).
Therefore, in view of Roberts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bend the first and second light engine circuit boards so that the arc shape has a radius of curvature between 1 inch and 6 inches, in order to adjust the shape of the lighting strip and lighting distribution.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the bend angle such that the arc shape has a radius of curvature between 1 inch and 6 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 19: Rieger in view of Holec fails to teach the arc shape has a radius of curvature that depends on at least one of a physical dimension of the plurality of LEDs, a number of LEDs per unit length of the first and second light engine circuit boards, and a thickness of one or more materials comprising the first and second light engine circuit boards.  
Roberts teaches the arc shape (see fig. 1B) has a radius of curvature (see fig. 1B) that depends on at least one of a physical dimension of the plurality of LEDs (125, fig. 1B), a number of LEDs per unit length of the first and second light engine circuit boards, and a thickness of one or more materials comprising the first and second light engine circuit boards.  
Therefore, in view of Roberts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bend the first and second light engine circuit boards so that arc shape has a radius of curvature that depends on a physical dimension of the plurality of LEDs, in order to adjust the shape of the lighting strip and lighting distribution.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rieger (US 2012/0120644) in view of Holec et al. (US 8,007,286) as applied to claim 10 above, and further in view of Chen et al. (US 2013/0120979) (hereinafter Chen).
Re claim 20: Rieger in view of Holec fails to teach the one or more solder strips of first interconnect region and the one or more solder strips of the second interconnect region are T-shaped or I- shaped.  
Chen teaches the one or more solder strips (51, 52, fig. 3) of first interconnect region (left region of 1, fig. 2) and the one or more solder strips (51, 52, fig. 3) of the second interconnect region (right region of 1, fig. 2) are T-shaped or I- shaped (I shaped with 6 or 8, see fig. 3).
Therefore, in view of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the one or more strips of the first and second interconnect regions to be an I-shape as taught by Chen, in order to improve and increase electrical connection of the soldered components.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rieger (US 2012/0120644) in view of Holec et al. (US 8,007,286) as applied to claim 10 above, and further in view of Akahane (WO 2012165520).
Re claim 21: Rieger in view of Holec fails to teach at least one of the first interconnect region of the first flexible substrate and the second interconnect region of the second flexible substrate are keyed such that the first interconnect region and the second interconnect region match one another.   
Akahane teaches at least one of the first interconnect region (right region 212, fig. 8) of the first flexible substrate (left 201, fig. 8)  and the second interconnect region (left region 210, fig. 8) of the second flexible substrate (right 201, fig. 8) are keyed (see figs. 7 and 8) such that the first interconnect region (right region 212) and the second interconnect region (left region 210) match one another (see fig. 7).
Therefore, in view of Akahane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first interconnect region of Chen to include a connector and shape the second interconnect region to have a connecting portion such that at least one of the first interconnect region of the first flexible substrate and the second interconnect region of the second flexible substrate are keyed such that the first interconnect region and the second interconnect region match one another, in order to provide another method of electrically connecting ends of the substrate.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 2/24/2022 with respect to claims 10, 11, 13-19 have been fully considered but they are not persuasive. 
Regarding applicants argument that "Applicant respectfully traverses and submits that the skilled person would have no motivation to modify Rieger as alleged … the focus and emphasis of Rieger relates to the separation of portions of the lighting strip 1, rather than the interconnection of any additional lighting strips 1", the examiner notes that Rieger states the problem which it is addressing is "the problem of providing a particularly simple and robust means of contacting lighting strips that can be prepared" as stated in paragraph [0005]. The examiner respectfully disagrees with applicant's argument that "Modifying Rieger alleged by the Office Action would render Rieger unsatisfactory for its intended purpose" since the purpose of Rieger is to provide a simple and robust means of contacting lighting strips. Modifying Rieger in view of Holec would help provide a robust connection of lighting strips.
Regarding applicant's argument that "As discussed for example in Paragraph [0059] of Rieger, soldering to the contact surfaces 14 of the relevant material volume element 7 limits "any structural space that is required in a longitudinal direction for the terminal cable." This particular connection allows for the terminal connector to branch off sideways or laterally with only a small amount of longitudinal space. As such, further lighting modules can be arranged in close proximity without space losses required to accommodate the terminal cable. Rieger, [0038]. Conversely, modification of Rieger in view of Holec to have top and bottom conductive pads to provide an overlapping arrangement defeats the intended purpose and benefit of Rieger, as such an arrangement no longer allows for end-to-end contact which minimizes spacing between lighting strips", the examiner notes that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) see MPEP section 2141.02 subsection VI. The preferred embodiment of fig. 7 does not teach away from applicant's intended purpose of providing a simple and robust means of contacting lighting strips.
Regarding applicant's argument that "there is no motivation for a person skilled in the art to modify Rieger in view of Holec, as it would defeat the intended purpose and accompanying advantages provided in Rieger", the examiner notes that there is motivation to modify Rieger in view of Holec since it provides another means of providing robust contacting of lighting strips. Furthermore, it has been held that the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results would be routine to one with ordinary skill in the art. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385). 
Regarding applicant's argument that "Rieger teaches away from providing elements on the bottom of the lighting strip", the examiner notes that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) see MPEP section 2141.02 subsection VI. Rieger's intended purpose is to provide a simple and robust means of contacting lighting strips as recited in paragraph [0005]. The proposed modification of changing the shapes of the solder strips such that one or more solder strips on the first interconnect region and the one or more solder strips on the second interconnect region overlap when the first interconnect region overlaps the second interconnect region in order to provide the electrical connection would aid in providing a robust means of contacting lighting strips and therefore a person of ordinary skill in the art would be motivated to make such a modification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Griffoni (US 2016/0302309), Chen et al. (US 9,854,674), and Park et al. (US 2010/0053956) disclose a similar flexible lighting substrate.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875